Case 1:20-cv-03747-NRN Document 102-2 Filed 05/21/21 USDC Colorado Page 1 of 3




                    EXHIBIT B
     Case 1:20-cv-03747-NRN Document 102-2 Filed 05/21/21 USDC Colorado Page 2 of 3




From:                Ernie Walker <ernestjwalker@gmail.com>
Sent:                Saturday, April 24, 2021 11:52 AM
To:                  Joshua Matz
Cc:                  Michael Skocpol; Marcella Coburn; Louis W. Fisher; gary
Subject:             Re: O'Rourke v. Dominion Voting Systems - Motion to Join Additional Plaintiffs


EXTERNAL SENDER

Counsel:

You may recall that we have decided to stay discovery while we resolve your prior motion. We can exchange discovery
requests at the appropriate time.

We understand that you do not wish to consent to the addition of more plaintiffs.

Thank you,
Ernest Walker

On Fri, Apr 23, 2021, 7:15 PM Joshua Matz <jmatz@kaplanhecker.com> wrote:
 Dear Ernie

 We have not objected. We have indicated that you failed to provide us with sufficient information to state a position.
 Indeed, you failed to provide us with any information whatsoever about who the proposed plaintiffs are and on what
 grounds you may seek to join them to the case. To the extent you intend to represent our position to the Court, or to
 anyone else, we expect you to do so accurately.

 Best,
 Joshua

  Joshua Matz | Kaplan Hecker & Fink LLP
  350 Fifth Avenue | Suite 7110
  New York, NY 10118
  (W) 929.294.2537


 From: Ernie Walker <ernestjwalker@gmail.com>
 Sent: Friday, April 23, 2021 4:09:23 PM
 To: Joshua Matz <jmatz@kaplanhecker.com>
 Cc: Michael Skocpol <mskocpol@kaplanhecker.com>; Marcella Coburn <mcoburn@kaplanhecker.com>; Louis W. Fisher
 <lfisher@kaplanhecker.com>; gary <gary@fielderlaw.net>
 Subject: Re: O'Rourke v. Dominion Voting Systems ‐ Motion to Join Additional Plaintiffs


 EXTERNAL SENDER

 Objection noted.

 Have a good weekend.

                                                            1
     Case 1:20-cv-03747-NRN Document 102-2 Filed 05/21/21 USDC Colorado Page 3 of 3




On Fri, Apr 23, 2021, 6:36 PM Joshua Matz <jmatz@kaplanhecker.com> wrote:
 Dear Ernie,


 Thank you for your email, which we received after business hours in New York this Friday evening.


 You have not provided us with any information concerning the identity of the proposed new plaintiffs or the grounds
 on which you may seek to join them to this case. For that reason, we are unable state a position as to your anticipated
 motion. We would be grateful if you could provide us with more information.


 Sincerely,
 Joshua

  Joshua Matz | Kaplan Hecker & Fink LLP
  350 Fifth Avenue | Suite 7110
  New York, NY 10118
  (W) 929.294.2537


 From: Ernie Walker <ernestjwalker@gmail.com>
 Sent: Friday, April 23, 2021 2:04 PM
 To: Joshua Matz; Michael Skocpol; Marcella Coburn; Louis W. Fisher
 Cc: gary
 Subject: O'Rourke v. Dominion Voting Systems ‐ Motion to Join Additional Plaintiffs


 EXTERNAL SENDER

 Counsel:

 We are providing you with notice that Plaintiffs will be filing a motion to join approximately 350 new plaintiffs to the
 current list of plaintiffs. Please advise if you have any objections and we will note them with the court.

 Thank you,
 Ernest Walker

 This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or
 other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
 dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
 error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.

This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




                                                                             2
